Order of the Supreme Court, Bronx County (Bonnie Wittner, J.), entered on or about September 8, 1988, which granted defendant’s motion to dismiss indictments 166/1982 and 605/1982 upon the ground that he had been denied his right to a speedy trial (see, CPL 30.30, 30.20), unanimously affirmed, and the judgment of the Supreme Court, Bronx County (Jerome Reinstein, J.), rendered March 27, 1984, convicting the defendant, after a jury trial, of offenses charged in the aforementioned indictments and imposing sentences thereon, is, accordingly, unanimously vacated.
For the reasons noted in this court’s prior memorandum decision (133 AD2d 588), defendant’s appeal from the judgment of conviction, rendered March 27, 1984, pursuant to which he was found guilty of criminal possession of a weapon in the second degree (Penal Law § 265.03) and reckless endangerment in the first degree (Penal Law § 120.25), and sentenced to concurrent indeterminate terms of from IV2 to 15 years and from 3Vi to 7 years, was held in abeyance pending determination of defendant’s speedy trial motion. Defendant’s motion, pursuant to CPL 30.20 and 30.30, has since been adjudicated in defendant’s favor and the indictments dismissed. As we agree with the factual findings and legal conclusions set forth in Judge Wittner’s thorough and well-reasoned decision upon the motion, we affirm her order dismissing the indictments and, consequently, vacate the judgment of conviction and the sentences imposed thereon. Concur —Murphy, P. J., Kupferman, Sullivan and Kassal, JJ.